TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00619-CV



                                     In re Travis County


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator’s petition for writ of mandamus and request for sanctions are denied, and

Relator’s motion for temporary relief is dismissed as moot. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Filed: November 2, 2017